DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-9 & 12-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  In Claims 1 & 13, the disclosure as originally filed does not make mention of a front surface of the window being co-planar with an inner surface of the exterior wall as now presently recited.  As such, this limitation does not have a basis in the disclosure as originally set forth and therefore constitutes a new matter situation.  Accordingly, the remaining claims are rejected since they are all dependent upon either of the affected independent claims.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-9 & 12-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  In Claims 1 & 13, the phrase “a front surface of the at least one window is co-planar with an inner surface of the exterior wall” is unclear and confusing as presently set forth since the specification as originally filed does not account for such a stipulation or show this configuration; as such, the metes and bounds of patent protection being sought by applicant are unascertainable.  It is noted that the specification does have a provision where the mirror may be co-planar with the inner surface of the exterior wall [0033].  Consequently, the remaining claims are rejected since they are dependent upon an indefinite claim.

 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 & 12-20 are rejected under 35 U.S.C. 103 as being unpatentable over Carla Aston [NPL from Carla Aston Designed website – “how to hang a mirror on a window | 12 bright, beautiful examples” – identified as CA hereafter] and Houzz [Linda McDougald Design | Postcard from Paris Home – Hollingsworth Park, Traditional Bathroom] in view of each other.  CA teaches of a bathroom (note examples 8 & 11 for instance when viewing the gallery – i.e., 11 examples in the gallery) comprising: an exterior wall (exterior wall shown); at least one window in the exterior wall (in the above examples, two and three windows shown respectively); a vanity (in the above examples, one long and two shorter vanities shown respectively) along the exterior wall; and at least one mirror (in the above examples, two mirrors above the one vanity and one mirror above each vanity respectively) above the vanity, wherein a portion of the at least one window extends around a periphery of the at least one mirror such that the portion of the at least one window is visible around the at least one mirror in a front view (portions of each window are visible around the periphery of each mirror).  Houzz teaches of a bathroom (shown), an exterior wall (shown) and a vanity along the exterior wall (shown); the vanity comprising: a base (base cabinetry) defining a central opening (shown between the two spaced apart cabinets) and first (left cabinet) and second (right cabinet) floor supports on opposite sides of the central opening; a vanity countertop (shown) defining first (left sink) and second (right sink) sinks, wherein the vanity countertop extends continuously between the first and second sinks (shown); and first and second faucets (left and right faucets – left clearly shown, right is not shown but inherently present) coupled to the countertop at the first and second sinks; and a seat (notice the seat/chair in the central opening) accommodated in the opening, wherein the seat and the opening are centered between the sinks (shown); and a mirror above the vanity (two clearly shown, an inherent third over the second sink).  Both CA and Houzz teach applicant’s basic inventive claimed bathroom as outlined above; but CA does not teach particulars of the base {continuously extending countertop and seat} as prescribed by applicant, while Houzz does not show a window in the wall that borders the mirror as prescribed by applicant.  For examination purposes, the examiner has taken the position that a front surface of the mirror may be co-planar with an inner surface of the exterior wall as opposed to the window itself.  Regarding the aspect of a seat associated with an opening that is formed under a continuous countertop joining two spaced apart cabinets, the position is taken that it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the bathroom of CA so as to incorporate an integral base unit having spaced floor supports {cabinets} with a continuously extending countertop and a chair positioned within the space between the supports in view of Houzz’s teaching because this arrangement would enhance the versatility of CA’s bathroom by providing an alternative one-piece unit that incorporates both sinks with the addition of a space that would afford a user a place to sit while having a worksurface {bridged countertop} at their disposal.   Regarding the aspect of positioning the vanity along a wall with a window where the mirror would reside in front of the window, the position is taken that it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the bathroom of Houzz so as to reposition the vanity {move the unit to be positioned in front of a window} so that the mirror would be within the periphery of the window in view of CA’s teaching because this arrangement would enhance the versatility of Houzz’s bathroom by providing an alternative look {design} within the bathroom whereby a user can both look at themselves within the mirror and look outside into their yard at the same time as dependent upon the needs and/or preferences of the user.  Regarding the aspect that a front surface of the mirror may be co-planar with an inner surface of the exterior wall, CA clearly shows a demountable mirror positioned within the frame of the window.  The mirror is set back an inch or two from the inner surface of the exterior wall, but is not held to this exact placement within the frame.  The position being taken that it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the location of the mirror within the window frame by varying the offset of the mirror, if any, relative to the exterior wall’s inner surface since it has been held that rearranging parts of a device involves only routine skill in the art and therefore will not distinguish the invention from the prior art in terms of patentability.  In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) (Claims to a hydraulic power press which read on the prior art except with regard to the position of the starting switch were held unpatentable because shifting the position of the starting switch would not have modified the operation of the device.).  Regarding Claim 2, as modified, a shape of the at least one mirror corresponds to a shape of the at least one window (they are both rectangular in shape - CA).  Regarding Claim 3, as modified, the shape of the at least one mirror is rectangular (both CA and Houzz).  Regarding Claim 4, as modified, a size of the at least one mirror is smaller than a size of the at least one window (shown - Ca).  Regarding Claims 5-6, as modified, the prior art teaches applicant’s basic inventive claimed bathroom as outlined above, including left and right supports (see examples in CA) coupling the mirrors to a windowsill; but the prior art does not show the supports coupled to the top and bottom of the mirror in order to attach to the windowsill and countertop.  As to this arrangement, the position is taken that it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the mirror attachment points by rearranging the placement of the supports, i.e., instead of coupling the supports to the sides of the mirrors, placing the supports above and below the mirrors, since it has been held that rearranging parts of a device involves only routine skill in the art and therefore will not distinguish the invention from the prior art in terms of patentability.  In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) (Claims to a hydraulic power press which read on the prior art except with regard to the position of the starting switch were held unpatentable because shifting the position of the starting switch would not have modified the operation of the device.).  Regarding Claim 7, as modified, the at least one mirror is laterally and vertically centered with respect to the at least one window (shown – CA).  Regarding Claim 8, as modified, the at least one mirror comprises a first mirror and a second mirror (left and right mirrors), and wherein the at least one window comprises a first window and a second window (left and right windows - Ca).  Regarding Claim 9, as modified, a length of the vanity (shown in example 8 - CA) extends from an outer edge of a first windowsill around the first window to an outer edge of a second windowsill around the second window (shows one elongated vanity, two side-by-side windows, two mirrors within the windows).  Regarding Claim 12, as modified, the first mirror is laterally with the first sink and the second mirror is laterally aligned with the second sink (both CA and Houzz depict implicitly and inherently).  Regarding Claims 13-20, the position is taken that the similarly claimed features have adequately been mapped within the above rejections and therefore a redundant mapping of the features is superfluous.  The above claims further including plural walls (both bathrooms show plural walls), first and second windows (shown – CA), first and second mirrors (both CA and Houzz depict implicitly and inherently), both mirrors corresponding to the rectangular shape of the windows (shown – CA), supports coupling the mirrors to the windowsills as modified, and the length of the vanity extending between outer edges of the spaced apart windows (CA shows the placement, while Houzz shows a one-piece vanity). 

Response to Arguments
Applicant's arguments filed October 6, 2022 have been fully considered but they are not persuasive.  The position is taken that the prior art, as mapped within the current rejection, adequately addresses all the claimed limitations and applicant’s remark.  Again, the claimed “inventive subject matter” concerns a slight constructional change in the prior art devices that is deemed to come within the scope of the customary practice followed by persons skilled in the art, especially as the advantages thus achieved can readily be foreseen.  As such, the “inventive subject matter” lacks an inventive step and therefore does not constitute patentable subject matter.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES O HANSEN whose telephone number is (571)272-6866. The examiner can normally be reached Mon-Fri 8 am - 4:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy can be reached on 571-270-3742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


JOH
November 10, 2022

/James O Hansen/Primary Examiner, Art Unit 3637